Citation Nr: 1011135	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, F.H.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which in pertinent part denied entitlement 
to service connection for PTSD.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned in August 2009.  A transcript of 
the hearing is associated with the veteran's claims folder.  

In September 2009, the Board remanded the case for further 
action by the originating agency.


FINDING OF FACT

The Veteran developed PTSD as a result of military sexual 
trauma and domestic violence during active military duty; and 
there is evidence of behavior changes in response to the in-
service stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the claim.  

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred; except that in the case 
of a combat Veteran claiming a combat stressor, credible 
supporting evidence is generally not required.  38 C.F.R. § 
3.304(f) (2009).

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2009). 

Analysis

The Veteran contends that she developed PTSD as the result of 
military sexual trauma and abuse and domestic violence during 
active military duty.

Treatment records show consistent diagnoses of PTSD, in 
conjunction with the Veteran's reports of military sexual 
trauma and domestic abuse while on active duty.  See 
outpatient treatment records from the VA Medical Center in 
Erie, New York, outpatient treatment records from the Upstate 
New York VA Health Care System, September 2007 treatment 
records from R.H., PhD, and November 2005 examination report.

Most recently, on VA examination in November 2009, the 
Veteran again reported sexual and physical abuse in the 
military, including being molested during boot camp, raped by 
her boyfriend at AIT in San Diego, sexually harassed by an 
officer at the San Diego duty station, and sexual harassment 
and attempted rape at the Washington, DC Naval Airbase.  She 
also reported experiencing physical and emotional domestic 
abuse, including marital rape, at the hands of her ex-
husband, whom she was married to while on active duty.  She 
also reported cutting her wrists following a rape by her 
husband during active duty, and the examiner noted that the 
Veteran has continued that cutting behavior whenever she 
becomes mentally overwhelmed, and that she did not have that 
behavior prior to her enlistment in the Navy.  

The examiner also noted that the Veteran started having 
nightmares, chronic sleep impairment, and that she developed 
a fear of being in danger from society in general, expressed 
as extreme over protectiveness of her two daughters, as a 
result of her noncombat-related PTSD, developed during active 
duty.  

The examiner diagnosed noncombat PTSD, due to military sexual 
trauma and the combination of military sexual trauma and 
domestic violence during active duty.  The examiner noted 
evidence of behavior change in response to the stressor.  In 
this regard, he noted that the Veteran began self cutting 
shortly after the stressors began.

Service treatment records are negative for any evidence of a 
psychiatric disorder, including PTSD.  

Turning to the requirements for service connection for PTSD 
based on personal assault; the first requirement, a 
diagnosis, is clearly satisfied.  The second requirement, 
namely medical evidence linking the diagnosis to an in-
service stressor, is also satisfied.  The VA examiner and the 
Veteran's treatment providers have unanimously linked the 
current PTSD to in-service sexual assault.

The third requirement, credible evidence of the claimed 
stressors, is satisfied by the examiner's findings of 
behavior changes in response to the sexual assaults.  As the 
requirements for service connection have been demonstrated, 
the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability, PTSD, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


